Citation Nr: 1302609	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-36 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the service-connected residuals of a right scaphoid fracture.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from June 1996 to October 1998.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of those proceedings have been associated with the Veteran's claims file.  

This case was previously before the Board in April 2012.  At that time, the Board remanded the case for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the Board asked the AMC to obtain the Veteran's VA treatment records from January 2011 to the present and to schedule the Veteran for a VA examination to assess the severity of his right wrist disability.  The Veteran underwent a VA examination in May 2012, with a July 2012 addendum, and his VA treatment records were obtained.  The Board thus finds there was substantial compliance with its April 2012 remand instructions.  See D'Aries v. Peake, 22 Vet. App. at 105 (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.  


FINDING OF FACT

The Veteran's right wrist disability is manifested by degenerative joint disease with dorsiflexion greater than 15 degrees and palmar flexion better than 0 degrees, but with pain on motion.

CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for the service-connected right wrist disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5215 (2012).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, complete notice was provided to the Veteran by a letter dated in August 2006.  All available identified post-service treatment records are associated with the file.  

The Veteran has also been afforded appropriate VA examinations in regard to the claim decided herein.  The examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the VA examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in September 2011 in which he presented oral argument in support of his right wrist claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ asked specific questions  directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ also specifically sought to identify any pertinent evidence not currently associated with the claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the appellant in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Criteria & Analysis

By way of background, a May 1999 rating action granted service connection for residuals of fracture of the right wrist, assigning a noncompensable disability evaluation.  Within one year of this determination, the Veteran did not express disagreement with this initial disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the May 1999 rating action became final.  The matter was next considered by VA in an October 2006 rating decision which assigned a 10 percent disability rating effective July 6, 2006 for residuals of a right scaphoid fracture.  This appeal ensued.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities. 

The rating criteria distinguish between the major (dominant) and minor (non-dominant) hand; in this case the Veteran is shown to be right-handed, so the criteria for the major hand apply.

The Veteran's residuals of a right scaphoid fracture have been rated under 38 C.F.R. § 4.71a, DC 5215.  Under this code, a 10 percent rating is warranted when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  38 U.S.C.A. § 4.71a, DC 5215.  This is the maximum disability available under this code.

Ankylosis of the wrist is rated under the criteria of DC 5214, and provides for a 30 percent rating where ankylosis is favorable in 20 degrees to 30 degrees dorsiflexion.  

Normal range of motion of the wrist is dorsiflexion (extension) 0 to 70 degrees, palmar flexion 0 to 80 degrees, ulnar deviation 0 to 45 degrees and radial deviation 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran underwent a VA examination in September 2006.  He reported weakness, especially when he attempted to lift something, as well as constant stiffness (which required him to "crack" his wrist) and give way, especially while lifting objects.  He stated that he has suffered from pain located at dorsum of the wrist and on the palmar aspect of the wrist for 8 years due to the joint condition.  He reported constant localized pain.  He stated that the pain was aching and sharp in nature, at a level of 5 out of 10.  He reported that pain can be elicited by physical activity and with changes in the weather.  He stated that pain was relieved by rest.  He reported that he could function without medication at the time of pain.  He stated that his condition did not cause incapacitation.  He denied receiving any treatment for his condition.  He denied any prosthetic implants of the joint.  He reported functional impairment was decreased range of motion; he could not repetitively lift heavy objects with the right upper extremity; and he could not write or type into his computer for prolonged periods of time.  

Upon physical examination, the examiner noted that the Veteran was right-handed.  There was tenderness over the dorsum and volar aspect of the wrist.  Dorsiflexion was to 70 degrees, with pain occurring at 55 degrees.  Palmar flexion was to 80 degrees, with pain occurring at 60 degrees.  Radial deviation was to 20 degrees, with pain occurring at 20 degrees.  Ulnar deviation was to 40 degrees, with pain occurring at 30 degrees.  Joint function was additionally limited by pain after repetitive use.  Pain had the major functional impact.  Joint function on the right was not additionally limited by fatigue, weakness, lack of endurance, and incoordination after repetitive use.  X-ray findings showed a surgical pin in the carpal scaphoid (navicular), otherwise normal wrist.  The examiner diagnosed status post fracture of the right wrist scaphoid carpal bone with scar.  The scar was 6.5 by 0.1 centimeters.  The scar was flat without ulceration, adherence, pigment changes, keloid, and tissue loss.  

Private treatment records from Dr. Lawrence Bircoll dated in June 2007 reflect that the Veteran denied numbness or tingling.  He reported pain on the dorsum of the wrist.  He stated that he had difficulty doing pushups because of pain.  He reported that, after lifting about 30 or 40 pounds, his wrist gives way and he is very uncomfortable.  Dorsiflexion was to 60 degrees, palmar flexion was approximately 45 degrees, radial deviation was about 15 to 20 degrees, and ulnar deviation was about 30 to 40 degrees.  Pronation and supination were each about 10 degrees short of full compared to the left side.  There was weakness of grip strength and pinch strength on the right compared to the left.  X-ray findings revealed a well-performed open reduction internal fixation of a scaphoid fracture with a Herbert screw in position.  There was no evidence of collapse.  The diagnoses were status post open reduction and internal fixation scaphoid fracture; persistent right wrist pain and weakness; and dorsal ganglion cyst.  

National Guard records dated in July 2007 reflect that right hand flexion was to 30 degrees and extension was to 45 degrees.  

The Veteran underwent another VA examination in September 2008.  He reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability and dislocation.  He stated that there was constant pain in the hand and wrist area, which traveled to the hands and fingers.  He reported that the pain was aching, sharp and cramping, at a level of 10 out of 10.  He stated that pain could be elicited by physical activity, and was relieved by rest.  He reported using ice and medication at time of pain.  He stated that there was a decrease in handwriting ability and typing ability.  

Upon physical examination, there was tenderness and guarding of movement.  There were no signs of edema, effusion, weakness, redness or heat.  There was no subluxation.  Dorsiflexion was to 30 degrees, with pain at 10 degrees.  Palmar flexion was to 30 degrees, with pain at 10 degrees.  Radial deviation was to 20 degrees, with pain at 10 degrees.  Ulnar deviation was to 40 degrees, with pain at 20 degrees.  Joint function was additionally limited by pain after repetitive use, and pain had the major functional impact.  Joint function was not additionally limited by fatigue, weakness, lack of endurance, and incoordination after repetitive use.  The examiner diagnosed right wrist strain and scar with limited range of motion status post right navicular fracture and surgery.  

Private treatment records dated in May 2009 reflect that there was swelling in the wrist over the distal ulna and radius.  There was no erythema, rash or skin discoloration.  There was atrophy.  There was moderate tenderness to palpation over the distal ulna and radius.  There were no muscle spasms present. The Veteran had moderate decrease in range of motion in the wrist joint.  There was moderate reduction in muscle strength in the wrist.  There were no areas of hyperesthesia.  The wrist was neurologically intact.  The upper limb deep tendon reflexes were equal and symmetric.  Vascular status was within normal limits and there were no obvious vascular abnormalities.  X-ray findings revealed a healed scaphoid fracture and spurs.  The diagnosis was right wrist degenerative joint disease and pain.  

The Veteran underwent another VA examination in August 2010.  He reported constant pain in the fingers and joints which traveled to the wrist.  He stated that the pain was aching, sharp and sticking, at a level of 10 out of 10.  He reported that the pain could be exacerbated by physical activity and stress.  He stated that he could function with medication at the time of pain.  He denied hospitalization or surgery for this condition.  He reported aching from typing or any activities involving fingers.  

Upon physical examination, there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  For both initial and repetitive range of motion, dorsiflexion was zero to 70 degrees, plantar flexion was zero to 80 degrees, radial deviation was zero to 20 degrees, and ulnar deviation was zero to 45 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray findings revealed a screw through the right scaphoid.  The examiner diagnosed bilateral wrist strain status post surgical repair, with screw, right hand.  

At the September 2011 Board hearing, the Veteran testified that he applies heating pads and ice to the right wrist on a daily basis.  He reported that he was unable to make a tight fist and that he has difficulty opening things with his right hand.  He stated that he frequently has to snap the wrist back into place.  He reported subluxation of the wrist joint.  

The Veteran underwent another VA examination in May 2012.  The claims file was not reviewed, but it was subsequently provided to the examiner who prepared an addendum in July 2012, where the examiner noted that no changes were necessary.  The Veteran reported that he could not put any pressure on the wrist.  He stated that it was constantly in pain.  He reported that he had to take advil or Tylenol daily.  He stated that the wrist occasionally swelled up.  He reported difficulty doing daily activities such as writing and driving.  He stated that he had pain and stiffness in the entire hand.  He reported that the muscles above and below the wrist were painful.  He stated that he had to use ice and heat on the wrist.  He reported a decrease in flexibility that he used to have.  He denied any flare-ups that impacted the function of the wrist.  

Upon physical examination, palmar flexion was to 35 degrees, with pain beginning at 15 degrees.  Dorsiflexion was to 30 degrees, with pain beginning at 15 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Upon post-test range of motion, palmar flexion was to 35 degrees and dorsiflexion was to 30 degrees.  The Veteran did not have additional limitation in range of motion of the wrist following repetitive-use testing.  The Veteran did not have any functional loss and/or functional impairment of the wrist.  There was active movement against some resistance upon flexion and extension.  The Veteran did not have right wrist ankylosis.  The Veteran had a soundly healed, non tender and mobile scar.  Near the distal end, there was a tender mass 5 millimeters in diameter that was under the skin and moved.  The examiner stated that this was probably a ganglion cyst from the wrist.  X-ray findings revealed a screw in the right scaphoid indicating a fracture.  The fracture healed in an anatomical position.  The Veteran's right wrist condition impacted his ability to work, in that he is a math teacher and cannot write on the board with his right hand.  The Veteran also had difficulty typing, and there was stress on both hands.  Activities of daily living were described as OK, as the Veteran could dress, undress, and handle his food and toilet.  His condition affected the effectiveness of employment.  The diagnosis was right scaphoid fracture and right wrist ganglion cyst.  

On review of the evidence above, the Board notes the Veteran has already been assigned a 10 percent rating, which is the maximum evaluation available under diagnostic code 5215.  The Board can find no basis on which to award a rating higher than 10 percent.  The May 2012 VA examiner specifically stated that the right wrist is not ankylosed, so DC 5214 is not for application.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Accordingly, the Veteran is competent to describe the symptoms associated with his right wrist disability, such as pain and limitation of motion.  However, nothing in his lay evidence suggests his wrist is ankylosed, or otherwise meets any applicable criterion for a rating higher than 10 percent.

Based on the evidence and analysis above the Board finds the criteria for a schedular rating higher than 10 percent for the service-connected right wrist disability are not met.  Further, because the criteria for a rating higher than 10 percent were not met during any distinct period during the course of the appeal, "staged rating" is not warranted.  Hart, 21 Vet. App. 505.

Finally, the Board has considered separate rating for the Veteran's right wrist scar.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  The September 2006 VA examination report indicates that there was a flat 6.5 by 0.1 centimeter flat scar on the right wrist, without ulceration, adherence, pigment changes, keloid, or tissue loss.  There is no medical evidence that the Veteran is entitled to separate ratings for unstable or painful scars under DC 7804.  See 38 C.F.R. § 4.118 (2012).  Moreover, the Veteran's scar is not greater than 929 square centimeters and does not cover more than 5 percent of his body.  See id., DC's 7802, 7805, and 7806 (2012).  Accordingly, the Board finds that a separate disability rating for the Veteran's scar is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case the manifestations of the service-connected right wrist disability (limitation of motion due to pain) are specifically contemplated by the respective schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran has not asserted, and review of the file does not show, that he is rendered unemployable by his service-connected right wrist disability on appeal.  The Board accordingly finds that a claim for a TDIU is not raised by the rating issue before the Board.


ORDER

A rating higher than 10 percent for the right wrist disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


